
	
		II
		110th CONGRESS
		1st Session
		S. 1496
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Baucus (for himself,
			 Mr. Chambliss, Mr. Grassley, Ms.
			 Landrieu, Mr. Nelson of
			 Florida, Mr. Isakson,
			 Mr. Craig, Mr.
			 Casey, Mr. Dorgan,
			 Mrs. Feinstein, Mrs. Clinton, Mr.
			 Brown, Mr. Harkin,
			 Mr. Kerry, Mr.
			 Allard, Ms. Collins,
			 Mr. Byrd, Mr.
			 Thune, Mrs. Boxer,
			 Mr. Tester, Mr.
			 Feingold, Mr. Sanders,
			 Ms. Snowe, Mr.
			 Cochran, Mr. Nelson of
			 Nebraska, Mr. Roberts,
			 Mr. Salazar, Mr. Crapo, Ms.
			 Stabenow, and Mr. Conrad)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to include
		  pollinators in certain conservation programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pollinator Habitat Protection Act
			 of 2007.
		2.Conservation
			 reserve program
			(a)In
			 generalSection 1231(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3831(a)) is amended by striking
			 and wildlife and inserting wildlife, and pollinator
			 habitat.
			(b)PaymentsSection
			 1234(c)(3)(A) of the Food Security Act of 1985 (16 U.S.C. 3834(c)(3)(A)) is
			 amended by inserting , or pollinator habitat, after
			 wildlife habitat.
			3.Conservation
			 security programSection 1238A
			 of the Food Security Act of 1985 (16 U.S.C. 3838a) is amended—
			(1)in subsection (a), by inserting
			 (including pollinators) after animal life;
			 and
			(2)in subsection
			 (d)(4)—
				(A)in subparagraph
			 (R), by striking and at the end;
				(B)by redesignating
			 subparagraph (S) as subparagraph (T); and
				(C)by inserting
			 after subparagraph (R) the following:
					
						(S)pollinator
				habitat improvement;
				and
						.
				4.Environmental
			 quality incentives program
			(a)In
			 generalSection 1240(3) of the Food Security Act of 1985 (16
			 U.S.C. 3839aa(3)) is amended by inserting pollinators, before
			 and wildlife.
			(b)Incentive
			 paymentsSection 1240B(e)(2) of the Food Security Act of 1985 (16
			 U.S.C. 3839aa–2(e)(2)) is amended by inserting pollinator
			 habitat, after invasive species,.
			
